Citation Nr: 0610433	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  05-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a skin disorder to include chest rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1940 to April 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In March 2006, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In April 2006, 
the Board granted this motion.


FINDINGS OF FACT

1.  In a May 1976 decision letter, the RO denied the 
veteran's claim of service connection for a skin disorder.  
The veteran did not file a timely appeal with respect to this 
issue, and this decision is final.

2.  3.  The evidence associated with the claims file since 
the May 1976 decision letter does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a skin disorder to include chest rash.


CONCLUSIONS OF LAW

1.  The May 1976 decision letter, which denied entitlement to 
service connection for the residuals of a skin disorder is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).

2.  The evidence received since the May 1976 decision letter 
which relates to the issue of service connection for a skin 
disorder to include chest rash is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in June 2003, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection and to 
reopen a claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  It is noted that the veteran was also 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element, in the May 2005 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the June 2003 letter was sent to the appellant prior 
to the issuance of the July 2003 and May 2004 rating 
decisions.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA medical reports are in the file.  The 
veteran has submitted VA medical evidence, as well as 
numerous written statements.  There is nothing of record to 
indicate that there is any outstanding evidence which the 
veteran has identified as relevant to this appeal.  The Board 
finds that any further development for additional service 
medical records would be fruitless, and is not necessary.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman  v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim of service 
connection, as well what was needed to substantiate such 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
new and material evidence has not been received to reopen the 
claim of service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  


II.  Applicable Law

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a May 1976 
decision letter, the RO denied the veteran's claim of service 
connection for a skin disorder.  This decision letter 
constitutes the notice to the veteran of the denial.  The 
veteran did not file a timely appeal with respect to this 
issue, and this decision is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

A claim based on the same factual basis may not be 
considered. See 38 C.F.R. § 20.1103 (2005).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in 
part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in November 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
November 2002) after August 29, 2001.

As discussed above, in a May 1976 decision letter, the 
veteran was denied service connection for a skin disorder.  
The denial was based on the fact that service medical records 
did not show treatment, complaints or a diagnosis for a skin 
disorder.  Since the May 1976 decision letter, the evidence 
submitted by the veteran includes VA treatment records from 
the Boston VA Medical Center (VAMC) dated from 2001 to 2005 
which describe the treatment the veteran has received over 
time for various health problems.

Specifically, the Board notes that March 2002 VA notations 
indicate the veteran had erythematous papules with scale on 
the scalp, bilateral ears, and the dorsal of the hands.  He 
also had a pink smooth dome-shaped papule on the right thigh, 
and mild erythema and scale on the plantar area of the feet.

May 2003 VA notations show that he had a history of skin 
cancer, of uncertain type, on the left scalp more than 8 
years prior.  And, July 2003 VA notations indicate that upon 
physical examination, the veteran had generalized xerosis, 
dermatoheliosis and a 2 millimeter papule with scale and 
erythematous base.  He also had three different scaly papules 
in the scalp.

March 2005 VA notations reveal that the veteran was an 83 
year old male who was seen for complaints of right leg pain.  
The veteran's primary diagnoses were cellulitis and 
lymphadenopathy, and his secondary diagnosis was dermatitis.

Lastly, the record includes several statements submitted by 
the veteran indicating that he should be granted service 
connection for a skin disorder as he developed such during 
service, including while aboard the U.S.S. Sangamon during 
the Battle of the Coral Sea in the South Pacific, per the 
March 2006 Informal Hearing Presentation.
 
Upon a review of the evidence, the Board finds that the 
evidence received after the May 1976 decision letter is 
"new" evidence, that is not redundant or cumulative of 
other evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim.  None 
of the evidence subsequent to the 1976 final decision 
provides a nexus between service and his current skin 
disorders.

The Board recognizes the veteran's sincere belief in this 
respect, but, without the appropriate medical training, his 
opinions are not probative, standing alone, to warrant 
reopening a claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  He does not have the 
medical qualifications to associate a current disorder to his 
service more than 50 years ago.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for a skin disorder to 
include chest rash in that such evidence does not constitute 
new and material evidence, raising a reasonable possibility 
of substantiating the claim.  Accordingly, the appellant's 
claim of service connection for a skin disorder to include 
chest rash is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a skin disorder to include 
chest rash, the claim is denied.



___________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


